Slip Op. 03-158

           UNITED STATES COURT OF INTERNATIONAL TRADE

BEFORE: SENIOR JUDGE NICHOLAS TSOUCALAS
________________________________________
                                        :
NSK LTD. and NSK CORPORATION;           :
NTN CORPORATION,                        :
NTN BEARING CORPORATION OF AMERICA,     :
AMERICAN NTN BEARING                    :
MANUFACTURING CORPORATION,              :
NTN DRIVESHAFT, INC. and                :
NTN-BOWER CORPORATION; and              :
TIMKEN U.S. CORPORATION,                :
                                        :
          Plaintiffs and                :     Consol. Court No.
          Defendant-Intervenors,        :     98-07-02527
                                        :
          v.                            :
                                        :
UNITED STATES,                          :
                                        :
          Defendant,                    :
                                        :
KOYO SEIKO CO., LTD. and                :
KOYO CORPORATION OF U.S.A.; and         :
NACHI-FUJIKOSHI CORP.,                  :
NACHI AMERICA, INC. and                 :
NACHI TECHNOLOGY, INC.,                 :
                                        :
          Defendant-Intervenors.        :
________________________________________:


                             JUDGMENT

     This Court, having received and reviewed the United States
Department of Commerce, International Trade Administration’s
(“Commerce”) Final Results of Redetermination Pursuant to Court
Remand (“Remand Results”), NSK LTD. v. United States, 27 CIT ___,
277 F. Supp. 2d 1332 (2003), comments of NTN Corporation, NTN
Bearing Corporation of America, American NTN Bearing Manufacturing
Corporation, NTN Driveshaft, Inc. and NTN-Bower Corporation and
Commerce’s response, holds that Commerce duly complied with the
Court’s remand order, and it is hereby

     ORDERED that the Remand Results filed by Commerce on September
25, 2003, are affirmed in their entirety; and it is further
Consol. Court No. 98-07-02527                               Page 2


     ORDERED that since all other issues have been decided, this
case is dismissed.




                                __________________________________
                                        NICHOLAS TSOUCALAS
                                           SENIOR JUDGE

Dated:    December 9, 2003
          New York, New York